Citation Nr: 0324673	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left anterior cruciate ligament reconstruction, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for arthritis and 
limitation of motion of the left knee, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to June 
1995.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an evaluation in excess of 
10 percent for the veteran's residuals of a left anterior 
cruciate ligament (ACL) reconstruction.  

The Board remanded the case to the RO in June 2000 and March 
2003 for additional development and to determine whether a 
separate rating was appropriate for the veteran's arthritis 
and limitation of motion of the left knee.  Thereafter, an 
April 2003 rating decision granted a separate 10 percent 
rating for the veteran's arthritis and limitation of motion 
of the left knee.  Thus, two issues are on appeal: (1) 
entitlement to a rating in excess of 10 percent for residuals 
of a left ACL reconstruction, and (2) entitlement to a rating 
in excess of 10 percent for arthritis and limitation of 
motion of the left knee.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's left knee demonstrates zero degrees of 
extension and 135 degrees of flexion with mild pain on 
motion.   

3.  The veteran's left knee disability is manifested by 
slight subluxation and lateral instability. 




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left anterior cruciate ligament reconstruction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2002).

2.  The criteria for a rating in excess of 10 percent for 
arthritis and limitation of motion of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 
5260. 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his left knee 
disability involving instability and arthritic changes with 
limitation of motion, each of which has been evaluated as 10 
percent disabling.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of the 
Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The veteran's was afforded a VA 
compensation examination in July 2000 to determine the nature 
and severity of his left knee disability.  The veteran's left 
knee was also evaluated by VA in November 2002 and March 
2003.  The Board notes that these reports contain sufficient 
findings to evaluate each disability on appeal, including 
testing for stability and range of motion.  In addition, 
there does not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO obtained all VA and 
private medical records identified by the veteran.  The Board 
thus finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the matter on appeal have been made by the agency of 
original jurisdiction.

The Board observes that the discussions in the rating 
decisions of May 1998 and April 2003, the statement of the 
case issued in December 1998, the supplemental statements of 
the case issued in September 2000 and April 2003, as well as 
various letters by the RO, including a letter dated March 
2003, have informed the veteran of the information and 
evidence necessary prove his claims.  The Board finds that 
the veteran has been notified of the evidence, if any, he was 
expected to obtain and which evidence, if any, VA would 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Discussion

A.  Factual Background

The record shows that the veteran injured in left knee in 
1991 while playing basketball.  He underwent reconstructive 
surgery of the ACL in 1992 and 1994.  In an August 1995 
rating decision, the RO granted service connection for 
residuals of a left anterior cruciate ligament reconstruction 
and assigned a 10 percent evaluation.  In May 1998, the 
veteran filed a claim for increased compensation benefits.  

The December 1999 rating decision on appeal denied an 
evaluation in excess of 10 percent for the veteran's left 
knee disability.  In an April 2003 rating decision, the RO 
assigned two separate 10 percent evaluations for the 
veteran's left knee disability - one for instability and one 
for arthritis with limitation of motion.  VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  Inasmuch as these 10 percent 
evaluations are not the maximum benefit under the rating 
schedule, both claims are viable issues for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In evaluating the veteran's left knee disabilities, the RO 
considered the following evidence.  Private medical records 
dated from 1997 to 1998 show treatment for the veteran's 
complaints of left knee pain.   A November 1997 record noted 
a two month history of left knee pain.  When examined in 
December 1997, the veteran's left knee had some tenderness to 
palpation but otherwise demonstrated good range of motion.  
An MRI report dated December 1997 showed arthritic changes in 
all three compartments in the left knee and apparent 
chondromalacia.  Later in December 1997, it was noted that 
there was limitation of motion of the left knee due to 
tenderness.  A January 1998 MRI report revealed a tear of the 
posterior horn of the medial meniscus and degenerative 
arthritis of the left knee.

In a March 1998 letter, E.B., M.D., stated that he had seen 
the veteran on numerous occasions for complaints of left knee 
pain.  Based on clinical findings, Dr. E.B. concluded that 
the veteran had osteoarthritis in all three compartments in 
his left knee, an inferior articular surface tear in the 
posterior horn of the lateral meniscus, and an apparent 
chondromalacia of the patella in the inferior pole of the 
medial patellar fascia and hyaline cartilage.  Dr. E.B. 
recommended additional surgery.  

A March 1998 examination report by Dr. E.B. noted that the 
veteran had mild crepitation and minimal pain on range of 
motion and a well-healed scar extending from the inferior 
pole of the patella to the tibia.  There was also laxity of 
the anterior cruciate ligament, no opening with varus or 
valgus stress, no pivoting noted, and fullness in the 
posterior knee on palpation.  Dr. E.B. indicated that the 
veteran's left knee was relatively stable, albeit with some 
laxity.  This time, however, he concluded that the veteran 
would likely benefit more from a corticosteroid injection 
than arthroscopy.

The veteran was treated for continued complaints of left knee 
pain in July and August of 1998 and was advised to see an 
orthopedist.  A physical examination in August 1998 revealed 
that the veteran had pain over the lateral patella where the 
vastus lateralis inserted.  X-rays taken at that time 
continued to show tri-compartmental degenerative changes.  
The diagnostic assessment was status-post anterior cruciate 
ligament reconstruction of the left knee with a loose body.  
It was recommended that the veteran undergo an arthroscopic 
evaluation with removal of the loose body.

The veteran was afforded a VA compensation examination in 
July 2000 to determine the nature and severity of his left 
knee disability.  During the interview, the veteran reported 
pain in his left knee which was aggravated by sitting for 
more than an hour.  He explained that after driving an hour 
he would have to stop and "walk the soreness out of his 
knee."  He denied limping and reported only occasional 
swelling after any kind of twisting motion.  Upon physical 
examination, the veteran walked with a normal gait and was 
able to walk on his heels and toes without difficulty.  He 
complained of pain in his left knee when asked to squat and 
duck waddle.  Range-of-motion testing showed flexion from 
zero to 140 degrees.  No effusion or tenderness were present.  
Lachman and anterior drawer signs were negative.  The 
examiner concluded with a diagnosis of postoperative 
reconstruction of the left anterior cruciate ligament, with 
secondary osteoarthritis and chondromalacia of the patella.  
The examiner also commented that the veteran's left knee 
disability did not prevent him from working, since his job 
primarily involved sitting, but that it interfered with his 
ability to ride in an automobile and precluded him from 
playing sports.  He then stated that, "from a strictly 
functional standpoint, the left knee condition is only 
minimally disabling." 

VA outpatient treatment records dated from 2000 to 2001 show 
continued treatment for left knee pain.  A July 2000 entry 
included the veteran's complaints of chronic problems with 
the left knee, including occasional swelling, problems going 
up and down stairs, and pain with the knee in certain 
positions.  Upon physical examination, the left quadriceps 
demonstrated 5/5 strength.  Some pain was present with 
palpation of both the medial and lateral joint line.  
Palpable crepitus was also present with motion.  An 
examination of the left ACL revealed a solid end point; 
however, there was approximately 5 mm more anterior 
translation with the left compared to the right.  The lateral 
joint line had pain with valgus stress along with external 
rotation.  Moderate pain was also present to the medial joint 
line with varus stress and internal rotation.  The posterior 
cruciate ligament was intact during posterior drawer testing, 
and no patholaxity was present during varus or valgus stress.  
X-rays revealed an adequately preserved joint space, although 
it was noted that osteoarthritis had not been ruled out.  
Based on these findings, the diagnostic impression included 
left knee pain, probable lateral meniscus tear, possible 
medial meniscus tear, and probable tricompartmental 
osteoarthritis. 

When seen in August 2000, the veteran reported no change in 
his symptoms, stating that he continued to experience 
occasional swelling and popping of the left knee, as well as 
pain at the posterolateral portion of the knee joint.  
Findings on physical examination were essentially the same as 
those reported at the July 2000 VA examination.  A March 2001 
report noted the veteran's continued complaints of left knee 
pain and occasional swelling and popping, especially after 
physical activities.  He said he was required to manually 
place pressure on his left knee before standing.  A physical 
examination revealed popping, crepitus and patholaxity during 
varus valgus testing.  Anterior drawer testing revealed 
stability with mild laxity of the ACL.  The left knee was 
also stable during Lachman testing.  Mild pain was present 
with palpation on his medial and lateral left knee joint.  
Mild inflammation was also present behind the left patella.  
Based on these findings, the diagnostic impression was 
possible lateral meniscus tear and osteoarthritis due to a 
weakened cruciate and meniscus of the left knee. 

An April 2001 report noted the veteran's complaints of 
swelling and popping of the left knee with vigorous activity.  
The veteran explained that ice significantly reduced the pain 
and that he occasionally wore an ace bandage.  He indicated 
that pain increased with prolonged standing and walking.  He 
also reported that his left knee tended to give way.  
Objectively, active range of motion of the left knee was WFL 
(within full limits).  Medial lateral stress produced mild 
pain, and patellar tracking and mobility were normal.  
Strength was 4/5 in all major muscle groups, and sensation 
was grossly intact.  McMurray and anterior drawer testing 
were positive.  Palpation produced tenderness to the medial 
and lateral aspect of the left knee.  The diagnostic 
assessment was tear of the medial cartilage or meniscus of 
the left knee. 

When seen in October 2001, the veteran walked with a normal 
gait and was able to walk on his heels and toes.  Range-of-
motion testing of the left knee revealed flexion from zero to 
135 degrees without pain or tenderness.  There was no 
effusion or redness, and the medial and lateral collateral 
ligaments were stable.  There was a grade I Lachman and 
anterior drawer sign, no posterior drawer sign, and a very 
minimal pivot shift sign.  McMurray maneuvers were negative 
for meniscal signs.   The examining physician concluded that 
the veteran had some mild pivot shift signs and recommended 
straight leg exercises. 

A November 2002 report noted that the veteran was seen on the 
prior month for complaints of occasional giving way of the 
left knee.  The veteran stated that he discontinued straight 
leg exercises because his left knee would become swollen.  He 
explained that the instability in his left knee had 
progressed, which occurred while bending, kneeling and trying 
to get up from these positions.  However, he reported no 
trouble with walking on even surfaces or going up or down 
stairs.  He said that pain was only associated with episodes 
of instability.  Objectively, the left knee showed no 
evidence of any tenderness to palpation.  There was also no 
evidence of any effusion, crepitus, or abnormal translation 
of the patella.  Lachman testing was 1+,  posterior drawer 
testing was negative, and pivot-shift testing was positive.  
There was no increased laxity or pain with varus or valgus 
stress to the knee.  Quadriceps strength was 5/5.  The 
examining physician found that the veteran's symptoms were 
probably patellofemoral in origin. 

The veteran's left knee was evaluated again by VA in March 
2003.  A report from that evaluation included the veteran's 
statement that his "knee does occasionally give away and 
does occasionally cause some pain but he states that his knee 
is 'totally fine' and that he does not wish to pursue any 
further evaluation or any sort of treatment of his left 
knee."  Upon physical examination, the left knee showed no 
evidence of any tenderness, effusion, warmth, or redness.  
There was no varus or valgus laxity, although some 
patellofemoral crepitus was present on flexion and extension.  
There was a mild increase in anterior translation during 
Lachman's maneuver of the left knee compared to the right.  
Posterior drawer testing was negative.  A positive pivot-
shift was not appreciated.  The quadriceps demonstrated good 
strength and fullness.  The diagnostic impression was 
"history of left knee anterior cruciate ligament 
reconstruction with essentially no new complaints of his knee 
today."  The veteran indicated that he did not wish to 
proceed with any further work-up or treatment of his left 
knee.  

B.  Residuals of a Left ACL Reconstruction

The veteran claims that his left knee disability due to 
instability warrants an evaluation in excess of 10 percent.  
For the reasons set forth below, the Board disagrees and 
finds that the preponderance of the evidence is against the 
veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The veteran's left knee disability due to instability is 
currently evaluated under DC 5257.  Under this code 
provision, a slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257.

Applying DC 5257 to the facts of this case, the Board finds 
that the veteran's left knee exhibits no more than slight 
subluxation or lateral instability, thereby precluding a 
disability rating in excess of 10 percent.  Dr. E.B. reported 
that the veteran's left knee was relatively stable with only 
some laxity of the ACL.  Lachman and anterior drawer signs 
were also negative when examined in July 2000, at which time 
the examining physician characterized the veteran's left knee 
condition has only "minimally disabling."  Relative 
stability of the left knee joint was also noted in treatment 
records dated in July and August of 2000.  

Subsequent testing revealed some evidence of instability of 
the veteran's left knee.  Nevertheless, results showed no 
more than slight instability.  In this regard, McMurray and 
anterior drawer testing were positive when evaluated in April 
2001; however, McMurray testing was negative when evaluated 
in October 2001.  Lachman testing was 1+ when evaluated in 
October 2001 and November 2002, although testing in March 
2003 revealed no varus or valgus laxity, a negative posterior 
drawer test, and no findings during pivot-shift testing.  The 
veteran also stated in March 2003 that his left knee was 
"totally fine."  In addition to these findings, the Board 
also points out that the veteran does not wear a knee brace 
or require the use of a cane, crutch or any other device to 
walk.  Under these circumstances, the Board can only conclude 
that the preponderance of the evidence is against a finding 
that the veteran's left knee disability is manifested by more 
than slight subluxation or lateral instability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's disability due to residuals of reconstructive 
surgery of the left ACL.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (holding that 
the VCAA did not alter the benefit-of-the doubt doctrine).  
Accordingly, the appeal is denied.



C.  Arthritis and Limitation of Motion

In April 2003, the RO assigned a separate 10 percent 
evaluation for the veteran's left knee disability on the 
basis of arthritis and limitation of motion.  The authority 
for this decision came from an opinion of the General Counsel 
of the VA in which it was determined that separate ratings 
may be assigned under DC 5257 for instability and DC 5003 for 
arthritis.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Therefore, the Board must determine whether the veteran is 
entitled to an evaluation in excess of 10 percent for his 
arthritis and limitation of motion of the left knee.  

The veteran's arthritis of the left knee is presently rated 
as 10 percent disabling pursuant to DC 5010.  This Diagnostic 
Code provides that traumatic arthritis, substantiated by X-
ray findings, is to be evaluated under DC 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined under DC 5003.  38 C.F.R.            § 4.71a, DC 
5003.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's left knee disability 
has been correctly evaluated as 10 percent disabling.  The 
veteran was able to move his left knee from zero degrees of 
extension to 140 degrees of flexion when examined in July 
2000, and from zero degrees of extension to 135 degrees of 
flexion when examined in October 2001.  An April 2001 report 
also noted that range of motion of the left knee was within 
full limits.  The Board notes that these findings do not even 
meet the criteria for a compensable evaluation under DC 5260 
or DC 5261, and essentially reflect normal range of motion.  
Nevertheless, the RO assigned a 10 percent evaluation based 
on the veteran's complaints of pain.  However, there is 
simply no basis to assign an evaluation in excess of 10 
percent for the veteran's left knee disability due to 
arthritis and limitation of motion. 

For these reasons, the Board also finds that an evaluation 
higher than 10 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  A VA examiner in July 2000 
stated that, "from a strictly  functional standpoint, the 
left knee condition is only minimally disabling."  In March 
2003, the veteran himself stated that his left knee is 
"totally fine."  In any event, the Board notes that any 
functional loss due to pain has been fully compensated in the 
currently assigned 10 percent evaluation for the veteran's 
arthritis and limitation of motion.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49 have been 
considered but provide no basis for an evaluation in excess 
of 10 percent. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's left knee disability due to arthritis and 
limitation of motion.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela 
Cruz, supra.  Accordingly, the appeal is denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence shows that the veteran works full 
time as a security guard, and there is no indication in the 
record that the veteran's left knee disability has markedly 
interfered with that employment.  In fact, a VA examiner in 
July 2000 stated that the veteran's left knee disability did 
not prevent him from working, since his job primarily 
involved sitting.  The veteran also told the examiner that he 
had not missed any work due to his left knee disability.  
Thus, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2002) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  








ORDER

A disability rating in excess of 10 percent for residuals of 
a left anterior cruciate ligament reconstruction is denied. 

A disability rating in excess of 10 percent for arthritis and 
limitation of motion of the left knee is denied. 




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

